DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the amendments made to the claims filed on 08/09/2022.
Claims 14, 19-24, 29-34, 39-44 and 49-53 are being examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 19-24, 29-34, 39-44 and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Wantanabe (JP201775098A). This rejection is maintained with slight modifications to take-into account the amendments filed on 08/08/2022.
Wantanabe’s general disclosure is to an oral composition for animal’s prophylactic agent for periodontal disease for animals using the same and preventive agent for halitosis for animals (see abstract).
Regarding claim 14, 24, 34 and 44, Wantanabe teaches an oral composition for animals (see abstract) wherein the oral composition contains mastic resin (see page 3, para. 6) and wherein it is used for periodontal disease prevention (see page 3, para. 9) with bactericidal effects (see page 4, para. 9) that also prevents halitosis (see page 14, para. 15).
Wantanabe teaches the mastic resin having a concentration of 5 to 60% and teaches the mastic resin being dissolved in tri (caprylic acid/capric acid) glyceryl (see page 3, para. 8).
Wantanabe teaches “the content of the mastic resin liquid is 0.1 to 50%” (see page 3, para. 8).
Regarding claim 19, 29, 39 and 49, Wantanabe teaches the oral composition to “further contains mastic essential oil as an active ingredient” (see page 3, para. 8).
Regarding claim 20, 30, 40 and 50, Wantanabe teaches “the content of the mastic essential oil is 0. It is 01 to 1.0%” (see page 3, para. 8).
Regarding claim 21, 31, 41 and 51, Wantanabe teaches that “the target animal is a dog or a cat” (see page 3, para. 8).
Regarding claim 22, 32, 42 and 52, Wantanabe teaches a retention agent being “liquid paraffin, liquid hydrocarbon paraffin and polyethylene gelled hydrocarbon, vegetable oil, beeswax” (see page 6, para. 6).
Regarding claim 23, 33, 43 and 53, Wantanabe teaches that the above retention agents can be used alone or in combination or two or more (see page 6, para. 6).
Regarding claims 14, 24, 34, and 44, pertaining to the bacterial diseases being either Porphyromonas circumdentaria or Pasteurella multocida, Wantanabe does not specifically teach the use of the composition for these bacteria species however these are only intended uses for the composition. The structural components of the invention have been met and are identical in nature to the instant invention thus the prior art would have the same function and would be able to treat these bacterial species also. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. The applicant argues that Watanabe fails to teach every element of the instant application. The applicant argues that since the bacterial species to which the intended use of the instant invention is not taught, that the instant application is different from the prior art. However, this is not the case because the prior art teaches the same identical compositions. The composition would thus have the same benefit as the instantly claimed composition. The mere fact that the inventor has found a new bacterial species that the old invention can be used against, however for the same purpose which is in treating and sterilizing a periodontal disease bacterium, does not distinguish the instant application from the previous prior art. The applicant is merely claiming the same composition with an intended use. The composition of the prior art would already have the claimed activity and it would have been obvious to use the composition in treating the claimed bacterial species because the prior art teaches that it is useful in treating/sterilizing periodontal bacterium diseases. Thus, the composition which is identical and taught to be used for the same purpose would be administered to the same patient population and would have the same benefit as what is being claimed. It would treat the previously disclosed bacterium and the instantly disclosed bacterium with the same administration.
The applicant argues that Watanabe is the same inventor of the prior art relied upon and that Watanabe did not know of the newly claimed antibacterial affect to the instantly claimed species. Just because Watanabe did not know of an activity that may only have recently been discovered does not make the composition of the instant application any different than that of the prior art. The compositions are the exact same and is what is being examined. The limitation in that the composition sterilizes a specific bacterium is an intended use for the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the prior art structure is capable of performing the intended use because the compositions are the same. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655